                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Sven Sundgaard,                                Civ. No. 0:21-cv-00999-JRT-JFD

                    Plaintiff,
v.

Multimedia Holdings Corporation, d/b/a                PROTECTIVE ORDER
KARE-TV, and d/b/a KARE-11; and
Tegna, Inc.,

                    Defendants.



1    Definitions. As used in this protective order:

     (a)    “attorney” means an attorney who has appeared in this action;

     (b)    “confidential document” means a document designated as confidential under

            this protective order by the producing party that consists of information that

            falls within one or more of the following categories: (a) information

            prohibited from disclosure by statute; (b) information that reveals trade

            secrets; (c) research, technical, commercial, or financial information that the

            party has maintained as confidential; (d) medical information concerning any

            individual; (e) personal identity information; (f) income tax returns

            (including attached schedules and forms), W-2 forms and 1099 forms; or (g)

            personnel or employment records of a person who is not a party to the case.

            Documents that are available to the public may not be designated as

            Confidential Information;
                                           1
    (c)   to “destroy” electronically stored information means to delete from all

          databases, applications, and file systems so that the information is not

          accessible without the use of specialized tools or techniques typically used

          by a forensic expert;

    (d)   “document” means information disclosed or produced in discovery,

          including at a deposition;

    (e)   “notice” or “notify” means written notice;

    (f)   “party” means a party to this action; and

    (g)   “protected document” means a document protected by a privilege or the

          work-product doctrine.

2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it as

          confidential if the party or non-party contends that it contains confidential or

          proprietary information.

    (b)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who

          were present at the deposition.



                                            2
    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive confidential

          documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have

                 authored or received it;

          (4)    a court reporter or videographer retained in connection with this

                 action;

          (5)    Deponents during the course of their depositions or potential

                 witnesses of this action;

          (6)    a party (subject to paragraph 3(c)); and

          (7)    any person who:

                 (A)       is retained to assist a party or attorney with this action; and

                 (B)       signs a declaration that contains the person’s name, address,

                           employer, and title, and that is in substantially this form:

                                  I have read, and agree to be bound by, the protective
                           order in the case captioned [Case No. 0:21-cv-00999-JRT-JFD,
                                            3
                        Sundgaard v. Multimedia Holdings Corporation et al] in the
                        United States District Court for the District of Minnesota. As
                        soon as my work in connection with that action has ended, but
                        not later than 30 days after the termination of that action
                        (including any appeals), I will return or destroy any
                        confidential document that I received, any copy of or excerpt
                        from a confidential document, and any notes or other document
                        that contains information from a confidential document.
                               I declare under penalty of perjury that the foregoing is
                        true and correct.

    (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

          the words “attorney’s eyes only,” in which case a confidential document so

          designated may not be revealed to another party.

    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on a

    non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.

5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7 days

    after discovering the error, provide notice of the error and produce a copy of the

    document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)   Filing. This protective order does not authorize the filing of any document

          under seal. A confidential document may be filed only in accordance with

          LR 5.6.
                                           4
    (b)   Presentation at a hearing or trial. A party intending to present another party’s

          or a non-party’s confidential document at a hearing or trial must promptly

          notify the other party or the non-party so that the other party or the non-party

          may seek relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party. A confidential document

          disclosed or produced by a party remains confidential unless the parties agree

          to change its designation or the court orders otherwise.

    (b)   Document produced by a non-party. A confidential document produced by

          a non-party remains confidential unless the non-party agrees to change its

          designation or the court orders otherwise after providing an opportunity for

          the non-party to be heard.

    (c)   Changing a designation by court order. A party who cannot obtain agreement

          to change a designation may move the court for an order changing the

          designation. If the motion affects a document produced by a non-party then,

          with respect to the motion, that non-party is entitled to the same notice and

          opportunity to be heard as a party. The party or non-party who designated a

          document as confidential must show that the designation satisfies Fed. R.

          Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.



                                          5
    (a)   Within 60 days after the termination of this action (including any appeals),

          each party must:

          (1)   return or destroy all confidential documents; and

          (2)   notify the disclosing or producing party that it has returned or

                destroyed all confidential documents within the 60-day period.

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

          confidential document submitted to the court, and this includes a document

          that quotes or describes a confidential document.

9   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)   A party or non-party who discovers that it has inadvertently disclosed

                or produced a protected document must promptly notify the receiving

                party and describe the basis of the claim of privilege or protection. If

                the party or non-party provides such notice and description, the

                privilege or protection is not waived.

          (2)   A party who discovers that it may have received an inadvertently

                disclosed or produced protected document must promptly notify the

                disclosing or producing party or non-party.

    (b)   Handling of Protected Document. A party who is notified or discovers that it

          may have received a protected document must comply with Fed. R. Civ. P.

          26(b)(5)(B).

                                        6
10    Security Precautions and Data Breaches.

      (a)    Each party must make reasonable efforts to protect the confidentiality of any

             confidential document disclosed or produced to that party.

      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and make

             reasonable efforts to remedy the breach.

11    Survival of Obligations. The obligations imposed by this protective order survive

      the termination of this action.



SO ORDERED:

Dated: August 11, 2021                           s/ John F. Docherty
                                                John F. Docherty
                                                U.S. Magistrate Judge




                                           7
